Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00815-CR

                                   Reynaldo FLORES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR1969
                        Honorable Melisa Skinner, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 25, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice